Appellate Case: 22-3007     Document: 010110712070      Date Filed: 07/18/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          July 18, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-3007
                                                    (D.C. No. 6:15-CR-10181-JWB)
                                                               (D. Kan.)
  TRAYON L. WILLIAMS,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON Circuit Judges.
                    _________________________________

       Defendant Trayon Williams pleaded guilty in 2016 to one count of being a

 felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

 Williams was sentenced to a term of imprisonment of forty months, to be followed by

 a three-year term of supervised release. After completing his term of imprisonment

 and beginning his term of supervised release, Williams was found by his probation

 officer to be in possession of a firearm. Williams ultimately admitted to possessing


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3007    Document: 010110712070        Date Filed: 07/18/2022     Page: 2



 the firearm. Based upon that admission, the district court revoked Williams’

 supervised release and ordered him to serve a revocation sentence of twenty-four

 months’ imprisonment.

       Williams now appeals from that revocation sentence. His appointed counsel

 has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that

 there are no non-frivolous grounds on which Williams can appeal. Williams’ counsel

 also moves to withdraw. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we

 agree with Williams’ counsel that the record contains no non-frivolous grounds on

 which Williams can appeal. As a result, we grant counsel’s motion to withdraw and

 dismiss the appeal.

                                            I

       In 2016, a federal grand jury returned a superseding indictment charging

 Williams with three criminal counts arising out of his conduct on December 1, 2015:

 (1) being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

 and 924(a)(2); (2) being a felon in possession of ammunition, in violation of 18

 U.S.C. §§ 922(g)(1) and 924(a)(2); and (3) possession of marijuana, in violation of

 21 U.S.C. § 844(a). In August 2016, Williams pleaded guilty to the felon in

 possession of a firearm charge in exchange for the government’s agreement to

 dismiss the remaining two charges. Williams was sentenced on that charge to a term

 of imprisonment of forty months, to be followed by a three-year term of supervised

 release. Among the mandatory conditions of supervised release were that Williams

 was not to “commit another federal, state, or local crime.” ROA, Vol. I at 40. In

                                            2
Appellate Case: 22-3007    Document: 010110712070       Date Filed: 07/18/2022     Page: 3



 addition, the standard conditions of Williams’ supervised release stated, in pertinent

 part: “You must not own, possess, or have access to a firearm, ammunition,

 destructive device, or dangerous weapon.” Id. at 41.

       In March 2020, Williams completed his term of imprisonment and began his

 three-year term of supervised release. On November 2, 2020, Williams’ former

 girlfriend filed a police report stating that Williams stole “a black Ruger LCP .380

 handgun with a red dot sight belonging to her.” Id., Vol. II at 57. A month later, on

 December 2, 2020, Williams’ “probation officer became aware of a Facebook live

 video depicting” Williams at his residence “in possession of a small black firearm.”

 Id. at 58. “This firearm was believed to be the weapon reported stolen from his

 previous girlfriend.” Id. Probation officers immediately obtained and executed a

 search warrant for Williams’ residence. During the execution of the search warrant,

 probation officers recovered a black Ruger LCP .380 handgun with a red dot sight.

 The weapon was loaded with six rounds of ammunition.

       On December 3, 2020, Williams’ probation officer petitioned the district court

 to revoke Williams’ term of supervised release based upon his failure to comply with

 the terms of that supervised release.

       On January 26, 2021, a federal grand jury indicted Williams, based upon his

 possession of the Ruger .380 handgun, on a single count of being a felon in

 possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On




                                            3
Appellate Case: 22-3007   Document: 010110712070         Date Filed: 07/18/2022    Page: 4



 October 18, 2021, Williams pleaded guilty to that charge and admitted that he

 knowingly possessed the Ruger .380 handgun on December 2, 2020.

       On January 6, 2022, the district court held a hearing on the petition to revoke

 Williams’ term of supervised release on the 2016 conviction. Williams again

 admitted to possessing the Ruger .380 handgun. He also admitted that he was

 arrested by the police for criminal possession of that firearm. Based upon Williams’

 admissions, the district court revoked Williams’ term of supervised release on the

 2016 conviction and sentenced him to a term of imprisonment of twenty-four months,

 with no subsequent term of supervised release.

       Williams filed a timely notice of appeal from the revocation judgment.

                                           II

       Anders provides that

       [i]f counsel finds [the defendant’s] case to be wholly frivolous, after a
       conscientious examination of it, he should so advise the court and
       request permission to withdraw. That request must, however, be
       accompanied by a brief referring to anything in the record that might
       arguably support the appeal . . . . [T]he court—not counsel—then
       proceeds, after a full examination of all the proceedings, to decide
       whether the case is wholly frivolous. If it so finds it may grant
       counsel’s request to withdraw and dismiss the appeal . . . .

 386 U.S. at 744. When counsel submits an Anders brief, we review the record de

 novo to determine whether there are non-frivolous grounds for appeal. See United

 States v. Leon, 476 F.3d 829, 832 (10th Cir. 2007) (per curiam).

       Having conducted a de novo review of the record now before us, we agree

 with Williams’s counsel that there are no non-frivolous grounds for appeal. Because


                                            4
Appellate Case: 22-3007         Document: 010110712070   Date Filed: 07/18/2022    Page: 5



 Williams admitted to knowingly possessing the Ruger .380 on December 2, 2020,

 there is no question that he violated the express terms of his supervised release on the

 2016 conviction and committed what the district court properly classified as a Grade

 B violation under the United States Sentencing Guidelines. See U.S.S.G.

 § 7B1.1(a)(2). In light of this Grade B violation, the district court was required by

 the Sentencing Guidelines to revoke Williams’ supervised release. U.S.S.G.

 § 7B1.3(a)(1) (“Upon a finding of a Grade A or B violation, the court shall revoke

 . . . supervised release.”).

        As for the revocation sentence imposed by the district court, we conclude it is

 both procedurally and substantively reasonable. In terms of procedural

 reasonableness, the district court correctly calculated that Williams, given his Grade

 B violation and his criminal history category of V, was subject to a revocation

 sentence of 18 to 24 months. See U.S.S.G. § 7B1.4(a) (revocation table). The

 district court in turn expressly “considered the nature and circumstances of the[]

 violations, [the] characteristics of [Williams], and the sentencing objectives required

 by statute” before deciding to impose a sentence at the top of that range. ROA, Vol.

 III at 73. As for substantive reasonableness, we apply a presumption of

 reasonableness to the revocation sentence imposed by the district court because it

 was within the range contemplated by § 7B1.4 of the United States Sentencing

 Guidelines. See United States v. McBride, 633 F.3d 1229, 1232–33 (10th Cir. 2011).

 And our independent review of the record does not reveal any evidence that would

 rebut that presumption. We therefore conclude that the revocation sentence imposed

                                              5
Appellate Case: 22-3007   Document: 010110712070       Date Filed: 07/18/2022   Page: 6



 by the district court was both “reasoned and reasonable.” United States v. Contreras-

 Martinez, 409 F.3d 1236, 1241 (10th Cir. 2005) (quotation marks omitted).

                                          III

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.


                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Circuit Judge




                                           6